Citation Nr: 0713081	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to December 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2006 a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.  This matter was 
before the Board in October 2006, when it was remanded for 
further development.


FINDINGS OF FACT

A chronic left knee disability was not manifested in service; 
left knee arthritis was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current left knee 
disability is related to his active service, to include the 
injury he sustained therein.


CONCLUSION OF LAW

Service connection for residuals for a left knee injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a signed statement dated in February 2003 the veteran 
acknowledged that he had been informed about what the 
evidence must show to substantiate his claim, and of his and 
VA's responsibilities in claims development.  The August 2003 
rating decision and an October 2004 statement of the case 
(SOC) explained what the evidence showed and why the claim 
was denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claims).  Although complete 
notice was not provided prior to the initial adjudication of 
the claim, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  The claim 
was subsequently readjudicated.  See January 2007 
supplemental SOC.  The veteran is not prejudiced by any 
notice timing defect.  A March 2006 letter provided notice 
regarding disability ratings and effective dates of awards.   

Regarding the duty to assist, VA has obtained the veteran's 
service medical and private treatment records.  He has not 
identified any pertinent records that are outstanding.  He 
acknowledged at the videoconference hearing that he had no 
additional evidence to submit.  Pursuant to the October 2006 
Board remand, in November 2006 the veteran was afforded a VA 
examination for a medical nexus opinion.  VA's duty to assist 
is met.  


II.	 Factual Background

The veteran's service medical records (SMRs) show that in 
July 1971 he was seen for a complaint of knee pain of 2 weeks 
duration.  He said that he injured his knee by falling, and 
hitting his left knee against metal.  X-rays were interpreted 
as showing a normal left knee.  He was placed on a 3-day 
profile with no prolonged standing or walking.  The SMRs 
contain no further mention of complaints, findings, or 
diagnosis pertaining to the left knee.  On service separation 
examination in September 1971, clinical evaluation of the 
lower extremities was normal.  In December 1971 it was noted 
that the veteran was physically qualified for separation or 
re-enlistment.

Private medical records reveal that when the veteran was seen 
in March 2000 left knee internal derangement was diagnosed.  
The veteran provided a history of a July 1998 on-the-job (as 
corrections officer) left knee injury.  The injury was 
reported; but he did not seek treatment at the time as pain 
associated with the injury improved.   

A private MRI of the left knee in May 2000 produced findings 
of medial meniscus tear, Baker's cyst, and chondromalacia.

In August 2000 the veteran underwent surgery to repair 
internal derangement of the left knee.  It was noted on 
follow-up that the knee was better post-op.  

In an August 2001 report from a physician associated with a 
rehabilitation facility, it was noted that in his job as a 
corrections counselor on July 20, 2001 the veteran sustained 
(in part) a left knee injury (and had injured both knees in 
2000).    

At the August 2006 videoconference hearing, the veteran 
testified that he injured his knee in a fall in service in 
1971.  He also stated that he re-injured the knee 
postservice, at work.

On November 2006 VA examination, the veteran reported that he 
started having left knee problems after an injury on active 
duty in 1970.  He stated that after separation from service 
he had pain on and off that eventually worsened in 2001 when 
he was performing his duties as a correctional officer during 
a riot.  The diagnoses were residuals of left knee meniscal 
tear, status post meniscal shaving, manifested by 
arthralgias.  The examiner opined, (after extensive review of 
the claims file, the VA medical records, and X-ray 
reports;and his physical examination of the veteran) that the 
veteran's current left knee disability was unrelated to the 
injury he suffered on active duty, but was related to the 
postservice job-related injury.  He explained that the 
opinion was based upon the fact that an X-ray in service 
showed no evidence of left knee abnormality, and he voiced no 
left knee complaints at separation.  In addition, current X-
rays did not show any chronic pathology or changes on the 
joint.  The examiner noted that the veteran had been on 
Workman's Compensation for a left knee injury.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree during a postservice presumptive period 
(one year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

It is not in dispute that the veteran now has a left knee 
disability.  Post-operative left knee internal derangement 
and meniscal tear are shown.  To establish service connection 
for such disability, however, he must also show that there 
was a disease or injury in service, and that the current 
disability is related to such disease or injury.  

The record does show that veteran was seen in July 1971 
following a left knee injury.  However, X-rays at the time 
were normal, and treatment consisted, essentially, of a 3-day 
profile.  On service separation examination, no left knee 
complaints or findings were noted.  Consequently, the 
evidence shows that the left knee injury in service had 
resolved, and did not, of itself, reflect incurrence of a 
chronic left knee disability in service.  

Because there is no competent evidence that arthritis of the 
left knee was manifested in the first postservice year, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
(for arthritis of the knee) do not apply.

The first objective postservice evidence of a left knee 
disability was in 2000 (though reference is made to an 
untreated injury in 1998).  Such a lengthy period of time 
between service and the earliest postservice clinical 
notation of the disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, the record shows that the 
disability then found was related to an on-the-job injury; 
there is no mention in the earliest available postservice 
records of a history of injury in service accounting for the 
disability.  Even the veteran's own accounts concede that the 
postservice injury was an etiological factor for his current 
left knee disability.  

Notably, the only competent (medical) evidence regarding a 
nexus between the veteran's current left knee disability and 
an injury in service, the opinion of the VA examiner in 
November 2006, is to the effect that they are unrelated.  
That examiner explained the rationale for the opinion, and 
there is no competent evidence to the contrary.  Because he 
is a layperson, the veteran's own belief that his left knee 
disability may be related to an injury in service is not 
competent evidence.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.  
ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


